DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The recitation “each clip” in Line 9 of Claim 1 is interpreted as referring to “a plurality of clips” as previously recited.

Claim Objections
Claim 1 is objected to for the limitation “repositioning the hypotube onto the attachment pin pulling back on the braided implant”.  It appears to be missing a word in between “pin” and “pulling” such that it would read “pin by pulling back” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the distal end” in the 5th and 6th line of the claim.  There is insufficient antecedent basis for these limitations.
Claim 1 recites the limitation “an attachment pin” in the 23rd line of the claim.  There is already “an attachment pin” introduced in the 3rd/4th line of the claim.  It is unclear if this is the same attachment pin or a new one.
Claim 1 recites the limitation “a folded edge” in the 30th line of the claim.  There is already “a folded edge” introduced in the 6th line of the claim.  It is unclear if this is the same folded edge or a new one.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Examiners best art does not teach or obviate the limitations of independent claim 1.
Specifically, Claim 1 requires method steps of inverting a braided implant over a hypotube to form a folded edge, assembling clip to the implant, and trimming the implant after connecting the clips to the implant.  Some references teach folding of (See GAINOR (US20120065728A1), WALLACE (US20170303948), BRUSZEWSKI (US8052741), and VINLUAN (US9192462)), some references teach placing expansion rings inside of implants (See WALLACE (US20170348014), SLAZAS (US20140277332), and LEOPOLD (US10004513)), yet the references alone or in combination fail to disclose the claimed method.  LEOPOLD teaches the inverting/folding of an implant over an expansion ring (See Figures 9A-9D), yet fails to disclose any motivation for modifying the implant to be a braided implant with intersecting wires and connecting clips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726